Citation Nr: 0006150	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-20 874	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased (compensable) rating for 
sinusitis. 

4.  Entitlement to an increased (compensable) rating for the 
residuals of an injury of the right thigh, with sensory nerve 
damage. 

5.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney 
at law


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968, from March 1970 to October 1975, and from 
April 1977 to September 1988. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case has been returned following remand by the Board in 
September 1998.  


FINDINGS OF FACTS

1.  The chondromalacia of the left knee is manifested by 
pain, crepitus, and degenerative arthritis but there is no 
ligamentous laxity and not more than slight limitation of 
motion.  

2.  The chondromalacia of the right knee is manifested by 
pain, crepitus, and degenerative arthritis but there is no 
ligamentous laxity and not more than slight limitation of 
motion.  

3.  The sinusitis is manifested by nasal injection, 
discharge, and crusting but there are no incapacitating 
episodes of sinusitis.  

4.  The residual nerve impairment from inservice injury of 
the right thigh involves the external cutaneous nerve and is 
wholly sensory.  

5.  The veteran's service-connected disabilities have not 
required hospitalization and do not cause marked interference 
with employment or otherwise present an exceptional or 
unusual disability picture. 

6.  The veteran's service-connected disabilities are 
chondromalacia patella of the left knee, rated 10 percent 
disabling; chondromalacia patella of the right knee, rated 10 
percent disabling; and noncompensable ratings are assigned 
for sinusitis and for residuals of an injury of the right 
thigh, with sensory nerve damage.  These result in a combined 
disability evaluation of 20 percent.

7.  The veteran has at least four years of high school 
education and has work experience as a letter carrier with 
the U.S. Post Office from which he was medically retired 
following a postservice vehicular accident in 1995. 

8.  The medical evidence demonstrates that the veteran is 
unemployable due to nonservice-connected psychiatric 
disability and residuals of injuries sustained in a 
postservice vehicular accident in 1995 and that the service-
connected disabilities, standing alone, are not of such 
severity as to preclude the veteran from substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for chondromalacia 
patella of the left knee is not warranted on a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5257 (1999).  

2.  An evaluation in excess of 10 percent for chondromalacia 
patella of the right knee is not warranted on a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5257 (1999).  

3.  A compensable evaluation for sinusitis is not warranted 
on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, Diagnostic Code 6510 (1999).

4.  A compensable evaluation for residuals of an injury of 
the right thigh, with sensory nerve damage is not warranted 
on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, Diagnostic Code 8529 (1999).

5.  The criteria for the assignment of a total disability 
rating based on individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  
Moreover, "where [] the remand orders of the Board or this 
Court are not complied with, the Board itself errs in failing 
to insure compliance."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The veteran has failed to report for the three most recently 
scheduled VA examinations for rating purposes, i.e., 
examinations in February 1997, April 1998, and December 1998.  
While this has been noted in the statement of the case (SOC) 
and supplemental SOCs (SSOCs) no explanation has been 
provided as to this failure, despite the fact that he and his 
attorney were notified of the failure to appear at these 
examinations.  Moreover, the information requested by the RO 
in October 1998 and June 1999 RO letters (sent to the veteran 
and his attorney) was not provided.  While the attorney has 
requested that a Social and Industrial Survey, a Social 
Worker was unable to make such arrangements.  Also, the 
attorney has requested an expert vocational opinion as to 
whether the service-connected disabilities alone preclude 
employment but he offered no explanation, rationale or 
reasons why such an opinion was necessary.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (reconsideration denied, 1 Vet. App. 406 (1991)).  
This is particularly true where "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant."  Wood, at 193

It is the determination of the Board that the all reasonable 
attempts have been made to meet the request of the 1998 
remand and that the duty to assist has also been met.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Background

On VA examination in 1988 the veteran reported having had 
numbness and tingling of the lateral aspect of the right 
thigh since blunt trauma to the right thigh in 1979.  On 
examination he had decreased sensation to light touch in the 
distribution of the right lateral femoral cutaneous nerve.  
Tinel's sign was absent, bilaterally.  Deep tendon reflexes 
were 1+, bilaterally, and symmetric throughout.  

VA X-rays of the veteran's knees in October 1991 revealed 
mild degenerative changes in both knees.  

In September 1995 Dr. DeHaven reported that he had treated 
the veteran since a February 1995 motor vehicular accident 
(MVA) in which the veteran sustained multiple injuries, 
including a significant left thigh injury with femoral 
fracture, fracture of the right styloid, dislocation of the 
right radial-ulnar joint of the wrist, interarticular 
fractures of the hands, and a fracture of the left foot.  His 
left thigh and hands were treated with operative fixation and 
he now had an intramedullary nail at the healed left femur 
fracture site.  He had significant left knee pain which had 
been aggravated by this new trauma.  He had significant 
crepitus in the knee but maintained full motion.  The 
physician felt that the veteran's disability rating for the 
left knee should be increased.  

On VA orthopedic examination in December 1995 the veteran 
reported that he had sustained a comminuted left femoral 
fracture in an MVA in February 1995 for which he underwent an 
open reduction and fixation with a rod.  He also sustained 
fractures of the left foot and hand, right wrist and forearm, 
and ribs on the left side with pneumothorax.  He felt that 
residual problems from these injuries had exacerbated his 
problem with his knees.  He complained of constant bilateral 
knee pain which he reported was due to placing additional 
stress on his knees when walking as a result of the left 
femoral fracture.  He was in the process of obtaining a 
medical retirement from the U.S. Post Office.  He took 
medication for pain and for psychiatric disability.  

On examination the veteran carried a cane in his right hand 
to keep pressure off of his left lower extremity.  He had 
slight swelling of the left knee.  His left lower extremity 
was one inch shorter than the right and was externally 
rotated by 30 degrees.  There was no evidence of joint 
instability.  Flexion of each knee was to 120 degrees and 
extension was full to zero degrees.  His collateral and 
cruciate ligaments appeared intact.  There was no clinical 
evidence of a menisceal injury.  X-rays of the left femur 
revealed an intramedullary nail and transfixation of the 
distal femoral shaft.  X-rays of his knees revealed post 
surgical changes of the left distal femur with arthritic 
changes of the left knee.  

On VA examination in December 1995 of the veteran's sinuses 
he reported that the onset of his sinus problems was in the 
1970's.  He had headaches and congestion.  He took 
decongestants and, intermittently, antibiotics.  His problem 
was generally chronic and, basically, was present 
continuously and did not appear to be related to seasonal 
changes.  He reported that it had progressively worsened 
since service.  He complained of having extremely dry nasal 
mucosa and having recurrent episodes of epistaxis.  He had 
rhinorrhea and colored nasal discharge in the morning.  He 
had congestion and headaches.  He took decongestants on a 
regular basis.  On examination his nose and nasal vestibule 
were normal.  His septum was not deviated.  The floor of his 
nose, the inferior meatus, and inferior turbinates were all 
injected and congested.  He had no percussion tenderness over 
the sinus areas.  X-rays revealed his paranasal sinuses were 
well aerated throughout and there was no evidence of 
intrasinus fluid or mucosal thickening.  The impression was 
that the X-rays were normal.  The final diagnosis, after 
examination, was a history of chronic sinusitis.  

On file is a summary of the veteran's VA outpatient treatment 
(VAOPT) from 1996 to 1999, listing dates of his treatment.  
Many of these appointments were at a mental health clinic.  A 
VAOPT record of December 1995 reflects that he took 
medication for pain and over-the-counter medication for his 
sinuses.  He complained of a history of bilateral knee pain, 
his sinuses, and depression.  He had scaly nasal mucosa, 
headaches, green-yellow nasal discharge, as well as chronic 
nasal congestion.  On examination his nasal mucosa was 
slightly congested and there was slight tenderness to tapping 
over his frontal and maxillary sinus areas.  The impressions 
were chronic knee pain with a history of chondromalacia and a 
history of chronic allergic rhinitis; chronic sinusitis was 
to be ruled out.  A May 1996 computerized tomogram of the 
head revealed a linear fracture at the left occipital bone.  

The veteran underwent VA hospitalization from May to August 
1996.  Because of acting out behavior, his family had him 
admitted on a commitment status.  His family reported that he 
had been unable to function over the last few years and he 
was described as being very violent and assaultive toward his 
son.  He had refused to eat because he thought that people 
were trying to poison him.  He refused to take his 
medications.  He was easily irritated and hyperactive.  He 
had sustained a head injury and other injuries in a recent 
vehicular accident and had received physical therapy for the 
injuries.  On mental status examination he was easily 
circumstantial and tangential.  He exhibited some 
suspiciousness, some depression, and had a history of mood 
swings.  His insight and judgment were impaired.  At 
discharge he was incompetent to handle funds and he was 
considered unemployable.  The discharge diagnoses were 
organic affective disorder with depression, anemia of 
undetermined etiology, osteoarthritis of the spine and knees, 
and chronic periodontitis.  

A July 1996 skull X-ray revealed the veteran's visualized 
paranasal sinuses were within normal limits.  

On file is documentation indicating that the veteran 
underwent VA hospitalization in December 1996 for an organic 
mental disorder, although clinical records of that 
hospitalization are not of file.   

The veteran underwent VA hospitalization in February 1997.  
He was admitted because of an argument with his son.  He was 
given psychotropic medication and when discharged was 
considered competent.  The discharge diagnoses were a bipolar 
disorder and, by history, organic brain syndrome.  

The June 1997 SOC (and another documents) reflects that the 
veteran failed to attend a VA examination scheduled in 
February 1997.  

In VA Form 21-9840, Application for Increased Compensation 
Based on Individual Unemployability, received in July 1997, 
the veteran reported that his disability had affected his 
full time employment, he had become too disabled to work, and 
last worked on a full time basis in 1994 and he also reported 
that he had retired in that year.  His occupational 
experience had been as a letter carrier for the U.S. Post 
Office.  He had not tried to obtain employment since he had 
become too disabled to work.  He had four years of high 
school education.  

The veteran underwent VA hospitalization in October 1997.  It 
was noted that he had been sent to a group home in February 
1997 on a court commitment status.  He was admitted now on 
court commitment because of arguments and fights with his son 
as well as destructive and controllable behavior.  He was 
given psychotropic medication and when discharged was 
considered competent.  The discharge diagnosis was a bipolar 
disorder.  His global assessment of functioning score (GAF) 
at admission was 40 and at discharge it was 50.  

On file are documents in November 1997 which reflect that a 
conservatorship was arranged in the veteran's behalf.  

In February 1998 the RO proposed to rate the veteran as 
incompetent but this proposed rating action was withdrawn in 
May 1998.  A May 1998 SSOC, sent to the veteran and his 
attorney, reflects that a Social Worker was unable to contact 
the veteran to arrange for a Social and Industrial Survey.  

In VA Form 21-9840, Application for Increased Compensation 
Based on Individual Unemployability, received in February 
1998, the veteran reported that his disability had affected 
his full time employment, he had become too disabled to work, 
and last worked on a full time basis in February 1995.  His 
occupational experience had been as a letter carrier for the 
U.S. Post Office and it was indicated that he had retired 
from that employment due to his knees.  He had not tried to 
obtain employment since he had become too disabled to work.  
He had one year of college education.  

In a letter from the veteran's attorney, attached to VA Form 
21-8940, it was reported that the veteran was claiming a 
total rating due to individual unemployability and 
application of 38 C.F.R. § 4.16(b) (extraschedular 
consideration) was requested.  It was also indicated that he 
was seeking increased schedular and extraschedular ratings 
for each service-connected condition.  It was indicated that 
the rating schedule was inadequate because the service-
connected disorder produced impaired earning capacity beyond 
that reflected and addressed in the rating schedule.  Medical 
and vocational opinions concerning this matter were 
requested.  It was also requested that rating examinations be 
conducted, that an expert vocational opinion be obtained, 
that a Social and Industrial Survey be conducted, and that 
all VA records be obtained.  

Information received in February 1998 reflects that for most 
of the last two years of his employment with the U.S. Post 
Office he had been on limited duty and "OWCP."  He finally 
retired in October 1995 on disability due to injuries 
sustained in a vehicular accident in which his wife had been 
killed.  

As noted in the May 1998 SSOC and September 1998 Board remand 
(and as reflected in another document) the veteran failed to 
appear for a VA examination scheduled in April 1998.  

In a June 1999 letter the RO requested that the veteran 
respond to the prior RO letter of October 1998 requesting 
that he specify where he had received treatment for his 
service-connected disabilities and to execute and return 
necessary authorization forms for release of those records as 
well as provide the complete name and address of Dr. DeHaven.  
In the June 1999 RO letter the veteran was requested to 
execute and return the necessary authorization forms for 
release of records from each medical care provider.  In the 
June 1999 letter the veteran was requested to state whether 
he was willing to report for an examination and, if so, one 
would be arranged.  Failure to report could result in 
termination or reduction of benefits and could mean that 
information needed to make a decision on his claim might not 
be available and, thus, impact on the final decision.  Copies 
of the October 1998 and June 1999 letters were forwarded to 
the veteran's attorney.  

An SSOC dated in September 1999 and mailed to the veteran and 
his attorney in October 1999 reflects that the veteran failed 
to report for a VA examination scheduled on December 5, 1998.  

In October 1999 Dr. Gabrielson reported that the veteran 
continued to have chondromalacia of each knee.  He also had a 
history of recurrent sinusitis but no current symptoms.  He 
had described his prior thigh injury with sensory changes and 
had some hypoesthesia in the right anterolateral thigh.  Due 
to knee pain, he currently used a cane as an ambulatory aid.  



Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Degenerative arthritis, and traumatic arthritis and bursitis 
which are rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC's 5010 and 5019, requires consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Also, functional loss and 
the impact of pain upon the disability must be considered.  
VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5257.  In addition, the Board will 
consider the diagnostic criteria of 38 C.F.R. § 4.71a, DCs 
5256, 5258, 5260, and 5261 for evaluating the knee 
impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Under the rating criteria which became effective October 7, 
1996, sinusitis (whether pansinusitis, ethmoid sinusitis, 
frontal sinusitis, maxillary sinusitis, or sphenoid 
sinusitis) is rated under a general rating formula.  See 38 
C.F.R. § 4.97, DCs 6510 through 6514 (1999).  When detected 
by X-ray only, a noncompensable rating will be assigned.  A 
10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six  weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The note to the general rating 
formula for sinusitis provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  

Under 38 C.F.R. § 4.124, DC 8529 (1999) paralysis of the 
external cutaneous nerve of the thigh warrants a 
noncompensable rating when mild to moderate and a 10 percent 
rating when the paralysis is severe to complete.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability, but not his age.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.18, 4.19.  The 
existence or degree of nonservice-connected disability or 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and it is determined that the service-
connected disabilities render the veteran unemployable.  
Marginal employment shall not be considered to be 
substantially gainful employment, and may be held to exist, 
on a facts found basis (including but not limited to 
employment in a protected environment such as a family 
business or sheltered workshop) when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).  

When the criteria of 38 C.F.R. § 4.16(a) are met, the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded when the 
service-connected disability(ies) render a veteran 
unemployable.  

However, a total service-connected disability rating based on 
individual unemployability may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(b).  In Hatlestad v. Derwinski, 5 Vet. 
App. 524, 529 (1993) it was held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  

Further, in a pertinent precedent decision, the VA Office of 
General Counsel concluded that the term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).  

With amputations, sequelae of fractures and other residuals 
of traumatism shown to be of static character, a showing of 
continuous unemployability from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (1999).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Chondromalacia patella of the Left Knee

The veteran has alleged and a private physician has stated 
that the veteran's service-connected left knee disorder has 
increased in severity since his post service vehicular 
accident in February 1995.  However, the private physician 
provided no clinical findings upon which to base that 
conclusion.  Even if it is true that there has been an 
increase in severity, there is no clinical evidence of a 
compensable degree of limitation of motion, despite X-ray 
findings of left knee arthritis, or of ligamentous laxity or 
instability.  The veteran now uses a cane in his right had to 
keep weight off of the left lower extremity.  A private 
physician has reported that the cane is used due to knee 
pain, although the Board notes that the veteran only began 
using a cane after the postservice left femoral fracture.  In 
this regard, the shortening of the left lower extremity is 
also shown only since the February 1995 injury and the VA 
examination in December 1995 revealed only slight knee 
swelling and slight limitation of motion.  

The Board acknowledges that the veteran takes medication for 
left knee pain and that the veteran's knee pain may now be 
greater than prior to the February 1995 accident.  However, 
the evaluation to be assigned is not governed solely by 
allegations of increased pain or disability but must be 
supported by objective clinical findings in order to warrant 
an increased rating.  Such is not the case here.  Moreover, 
attempts to further investigate the impact of his pain upon 
knee function have been frustrated by his not attending 
scheduled VA examinations.  

Chondromalacia patella of the Right Knee

The veteran has reported that the service-connected 
disability of each knee has increased in severity since the 
1995 vehicular injury.  However, while he has arthritic 
changes in the right knee, there is no objective clinical 
evidence of more than slight limitation of motion and no 
clinical evidence of laxity in the right knee.  As noted 
above, the allegations of increased disability must be 
supported by objective clinical findings in order to warrant 
an increased rating and such is not the case here.  Again, 
attempts to further investigate the impact of his pain upon 
knee function have been frustrated by his not attending 
scheduled VA examinations.  

Sinusitis

While there is some clinical evidence of nasal injection, 
discharge, and congestion as well as some tenderness over the 
sinus areas, the evidence does not establish that the veteran 
has any incapacitating episodes of sinusitis, as required for 
a compensable evaluation.  Moreover, the most recent X-rays 
also disclose no signs of sinusitis.  Indeed, the recent 
statement of a private physician indicates that he has no 
current symptoms; rather, he has only a history of symptoms.  

Right Thigh

The only residual of an inservice blunt trauma of the right 
thigh is the decreased sensation to light touch in the 
distribution of the right femoral cutaneous nerve and the 
subjective complaints of numbness and tingling.  In this 
regard, a note to 38 C.F.R. § 4.124 provides that when 
neurological involvement is wholly sensory, the rating should 
be for the mild, or at most, moderate degree of impairment.  
In this case, only sensory involvement is shown and both the 
mild and the moderate degree of paralysis of the external 
cutaneous nerve of the thigh warrant a noncompensable rating.  

Total Rating

In this case, the veteran's service-connected disabilities 
result in a combined rating of only 20 percent and do not met 
the schedular requirements for the assignment of a total 
service-connected disability rating based upon individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The severity of the veteran's only 
service-connected disabilities has been discussed above.  The 
combined 20 percent disability evaluation only reflects some 
but not significant impairment with respect to obtaining and 
retaining substantially gainful employment.  While the 
veteran's VA Form 21-8940 in 1997 indicated that he had last 
worked in 1994, his VA Form 21-8940 in 1998 reflects that it 
was in 1995 and information from his former employer 
specifically states that he was medically retired from the 
U.S. Post Office due to injuries sustained in a February 1995 
post service vehicular accident.  Additionally, the veteran 
has nonservice-connected psychiatric disability which has 
required hospitalization on several occasions in recent 
years.  Indeed, the sole medical opinion that he is 
unemployable was based on findings during a period of VA 
psychiatric hospitalization.  Thus, the Board acknowledges 
that he is precluded from substantially gainful employment 
due to the nonservice-connected psychiatric disability and 
residuals of the 1995 vehicular accident, even if combined 
with the service-connected disabilities.  

However, the focus of the Board's determination must be 
whether the service-connected disabilities standing alone, 
and exclusive of the veteran's obviously severe nonservice-
connected disabilities, would preclude substantially gainful 
employment.  Here, there is no more than slight or mild 
impairment of each knee and no more that mild, or at most, 
moderate impairment of the right external cutaneous nerve.  
Also, the sinusitis is not productive of incapacitating 
episodes.  Overall, the evidence does not establish that the 
veteran's service-connected disabilities standing alone 
preclude substantially gainful employment and, thus, a total 
disability rating based on individual unemployability due to 
service-connected disabilities is not warranted.  

Extraschedular Consideration

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  It is not shown, as contended, that there 
is impairment of earning capacity resulting from the service-
connected disorders which is not contemplated in the rating 
schedule.  Indeed, no specific argument is submitted in 
support of this contention.  There are also no other 
circumstances which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  There is also nothing 
outside of the norm which would have warranted RO referral of 
the case for consideration of extraschedular entitlement to a 
total rating.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claims for increased rating for chondromalacia patella of 
the left knee and for chondromalacia patella of the right 
knee are denied. 

The claims for compensable ratings for sinusitis and for 
residuals of an injury of the right thigh, with sensory nerve 
damage are denied.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

